                   Case 2:20-cr-00127-RSL Document 16 Filed 11/25/20 Page 1 of 2




1

2

3

4                                  UNITED STATES DISTRICT COURT

5                                WESTERN DISTRICT OF WASHINGTON

6                                               AT SEATTLE

7
     UNITED STATES OF AMERICA,
8                                                              Case No. CR20-127RSL
                                 Plaintiff,
9             v.                                               DEFENDANT’S WAIVER OF IN-
                                                               PERSON APPEARANCE AND
10   GARY BOWSER,                                              CONSENT TO PROCEED BY
                                                               VIDEO/TELEPHONIC
11                               Defendant.                    CONFERENCE

12

13            I, Gary Bowser, the above named defendant, acknowledge that I have been advised by
14   my lawyer and the Court – by this form -- that pursuant to the Federal Rules of Criminal
15   Procedure and the Sixth Amendment to the U.S. Constitution, I generally have the right to be
16   personally present in open court to any hearing involving a criminal proceeding to which I am a
17   party.
18            I am scheduled to have the following hearing(s) on (fill in date):
19            Initial appearance and arraignment on November 25, 2020, at 2:00 p.m.
20            I have been advised by my lawyer that because of coronavirus disease 2019 (COVID-19),
21   the Governor of the State of Washington has issued an Emergency Proclamation and Chief Judge
22   Ricardo S. Martinez in the Western District of Washington has issued a General Order 02-__
23   regarding Emergency Hearings. As a result, I cannot currently be personally present in open
24

25   DEFENDANT’S WAIVER OF IN-PERSON APPEARANCE
     AND CONSENT TO PROCEED BY VIDEO/TELEPHONIC
     CONFERENCE - 1
               Case 2:20-cr-00127-RSL Document 16 Filed 11/25/20 Page 2 of 2




1    court for this scheduled hearing. Therefore, I wish to waive my right to be personally present in

2    open court for the above-hearing(s), and acknowledge that my right to due process under the

3    Constitution is best protected by moving forward with the hearing(s) by video/telephonic

4    conference.

5           I have discussed with my lawyer this consent to appear and participate by

6    video/telephonic conference and have agreed to the same.

7           I have also authorized by lawyer to electronically execute this form on my behalf.

8

9           Dated this 25th day of November, 2020

10

11
                                                  s/Christopher M. Sanders
12                                                electronically executed,
                                                  on behalf of Gary Bowser
13

14

15

16

17

18

19

20

21

22

23

24

25   DEFENDANT’S WAIVER OF IN-PERSON APPEARANCE
     AND CONSENT TO PROCEED BY VIDEO/TELEPHONIC
     CONFERENCE - 2
